DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-8, 10-17 and 19-21 are currently pending and have been examined.

Previous Claim Rejections - 35 USC § 112
Examiner withdraws 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph of Claim 3 in view of the Applicant’s amendments.

Statement of Reasons for Allowance
Claims 1-8, 10-17 and 19-21are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims have been amended to include the distinct features designing, by a signature generation module of the computer system, an optimal resistance for the product to have a unique hapto-signature based on one or more machine learning models trained on a range of training reference hapto-signatures for associated products of known shape, size, and resistance.
The closest prior art:
Pao et al (US 2016/0267494 A1) teaches a mobile device performs a tactile anti-forgery method (Para [0027]). The user touches the label to be tested  to see if there are indeed protruding parts thereon to determine the existence Para [0042]).
Sadasivan et al (US 2015/0195903 A1) teaches the touch-sensitive computing device 100 may detect the conductive bodies 114 and/or patterns 112 of the bodies 114 based on changes in capacitance in one or more locations near the touch-sensitive input screen 104. Based on these changes in capacitance, the touch-sensitive computing device 100 may detect information represented by the bodies 114 and/or patterns 112, and use this information to take one or more responsive actions, such as display a website to a user, verify or authenticate a user (based on that user's possession of the printed product apparatus) (Para [0061]).
Moran et al (US 2009/0218401 A1) teaches remote device compares the signatures and sends back a response identifying the item and providing any additional information that may be required. Often the actual reading device itself communicates with the remote device via a communication device (e.g. a cellular phone, a computer that is connected to the internet, or through a fixed line communication device). In this embodiment the remote device need not send a message back to the reading device itself, but rather the 
Meadow et al (US 2018/0357365 A1) teaches, the reference signature might be generated through the use of iterative machine learning methods. While various methods can be used, a procedure where features are scored based on their utility in product testing after iteratively training and testing a model on a subset of the data to find the optimal set and weighting of features (Paragraph, [0144]). 
None of the evidence at hand teaches or suggests the combination of indicated features, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims include allowable subject matter as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hering et al (US 20090098666 A1) discloses the package thermal resistance can then be verified by measuring the chip power dissipated in the chip and the temperature difference between the chip and lid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629